Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated March 24, 1974, which, after a hearing, found petitioner had “ demonstrated untrustworthiness ” (Real Property Law, § 441-c, subd. 1) and revoked his real estate broker’s license. Petition granted to the extent that the determination is modified, on the law, by reducing the punishment to a 60-day suspension of petitioner’s license. As so modified, determination confirmed and petition otherwise dismissed, on the merits, without costs. The punishment was excessive to the extent indicated herein and constituted an abuse of discretion. Gulotta, P. J., Hopkins, Martuseello and Latham, JJ., concur.